El Juez Asociado, Sr. Figueeas,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal.
Aceptando los fundamentos de hecho y d<* derecho de la sentencia apelada; y
Considerando: que las costas deben imponerse á la parte recurrente.
Vistas: las disposiciones citadas.
■ Fallamos: que debemos confirmar y confirmamos la sen-tencia que dictó la Corte de Distrito de Humacao en ocho de Octubre de mil novecientos tres, declarando con lugar la de-manda y condenando á Don Ramón Frias Noy a á pagar á Don Faustino Espino Cobian la suma de cuatrocientos diez y nueve dollars cuarenta centavos é intereses legales á contar desde la interposición de la demanda, y condenamos también al apelante Noya al pago de todas las costas.
Jueces concurrentes: Sres. Presidente Quiñones, y Asocia-dos Hernández, MacLeary y Wolf.